Citation Nr: 0519643	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1957 to 
February 1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the Reno, Nevada, VA 
Regional Office (RO).  The Board remanded this case in 
December 2003.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to his 
noise exposure during his active service.  

2.  There is no diagnosis of current, chronic tinnitus. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2002 
and May 2004 RO letters, the October 2002 rating decision, 
and the May 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the April 2002 and the May 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the April 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in April 2002, prior to the RO's decision to deny 
the claim in October 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes some service records, 
private medical records, VA medical records and VA 
examinations.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO has requested the veteran's service medical records 
several times, but the official January 2002 and May 2004 
response from National Personnel Records Center is that there 
are no service medical records presumptively due to fire.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Factual Background

As mentioned above there are no service medical records 
available because of fire damage.  There is a record of the 
veteran being in an Army hospital at Fort Ord, California 
from September to October 1958, but there is no indication as 
to why he was admitted.

A March 2002 hearing examination results from Ear Nose and 
Throat Consultants of Nevada reflected that the veteran had 
left ear speech discrimination of 60 percent at 55 decibels 
and a right ear speech discrimination of 84 percent at 65 
decibels.  The examiner's impression was sensorineural 
hearing loss normal to severe.  

In a June 2002 statement the veteran claimed that during 
service he trained the 6 month recruits and "developed a 
ringing in my ears after leaving the firing range."  The 
veteran claimed that after the third incident of ringing in 
his ears, he went to the Army hospital and was excused from 
the range for a while.  The veteran contends that this 
contributed to his hearing loss.  

A letter from a clinical audiologist received in January 2004 
stated that the veteran had a full diagnostic audiometric 
evaluation in June 2002.  The audiologist explained that the 
veteran's hearing test revealed "WNL [within normal limits] 
precipitously sloping to profound SNHL [sensorineural hearing 
loss], bilaterally."  The veteran stated at the June 2002 
exam that no tinnitus was present in either ear.  The 
clinical audiologist opined that "based upon the 
configuration of the hearing loss and the veteran's case 
history from the 6/11/2002 appointment, the hearing loss is 
as likely as not consistent with occupational noise exposure 
while in the military."  

The veteran was given another audiology examination in 
October 2004.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
75
75
LEFT
25
40
60
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The veteran's pure tone average for the right ear was 63 and 
60 for the left ear.  The veteran reported at the exam that 
he has not had symptoms of tinnitus since his service in the 
military and did not have them at the time of the exam.  The 
October 2004 VA examiner diagnosed mild-to-severe 
sensorineural hearing loss bilaterally.  The examiner opined 
that the "cause of this hearing loss cannot be determined 
without resorting to pure speculation."  

The earliest evidence of a medical diagnosis of hearing loss 
contained within the file is in March 2002, more than forty 
years after service; however, the VA clinical audiologist, 
who reviewed the June 2002 exam and previous medical records, 
specifically found that the veteran's type of hearing loss 
was as likely as not related to noise exposure during the 
military.  The October 2004 VA examiner found that no cause 
of hearing loss could be found.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the veteran 
receives the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b).  In this case there is both positive and negative 
evidence as to the service connection to the veteran's 
hearing loss.  Consequently, based upon 38 U.S.C.A. § 5107(b) 
the veteran is entitled to service connection for hearing 
loss. 


Tinnitus 

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  The 
veteran specifically stated in both the June 2002 examination 
and in the October 2004 examination that he did not have 
tinnitus and had not had tinnitus since around the time of 
his military service.  Both examiners failed to diagnose 
tinnitus.  Because there is no current diagnosis of tinnitus, 
the veteran's claim must be denied.





ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  To this extent the appeal is granted.  

Entitlement to service connection for tinnitus is not 
warranted.  To this extent the appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


